Citation Nr: 0011385	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include as due to an undiagnosed illness, and as secondary 
to a service-connected left eye disability.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986, and from March 1991 to October 1991.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which originally denied service 
connection for an eye disability.  The veteran appealed this 
determination, and by a decision of March 1998, the Board of 
Veterans' Appeals (Board) granted service connection 
decreased vision in the left eye due to chronic 
conjunctivitis with a ptosis.  The Board's decision also 
denied service connection for a right eye disorder.  However, 
in September 1999, the Board's decision with respect to the 
denial of service connection for a right eye disorder was 
vacated in order that the veteran could be afforded a 
personal hearing before a Member of the Board.  The requested 
hearing was concluded in December 1999, and the case has 
again been referred to the Board for resolution.  


REMAND

After reviewing the veteran's contentions made with respect 
to his claim for service connection for a right eye disorder, 
the Board notes that he appears to have claimed entitlement 
to service connection on the basis of two separate theories, 
one of which the RO has not previously considered.  The 
veteran initially claimed that he had an eye disability that 
was incurred as a result of an undiagnosed illness.  He now 
appears to contend that he has impaired vision in his right 
eye incurred as a result of his now service-connected left 
eye disorder.  In its March 1998 rating decision and in the 
subsequent May 1998 Statement of the Case (SOC) the RO denied 
the veteran's claim for service connection for an eye 
disability due to an undiagnosed illness.  

Pursuant to a March 1999 Board decision, service connection 
for impaired vision in the left eye was granted.  Service 
connection was granted on the basis that the objective 
medical evidence showed that the veteran incurred decreased 
vision in his left eye with a ptosis during his initial 
period of active duty.  However, the veteran's left eye 
disability was not found to have been incurred as a result of 
an undiagnosed illness, per se.  In addition, by the March 
1999 decision, service connection for a right eye disorder to 
include as due to an undiagnosed illness was denied as well, 
but that determination was subsequently nullified by a Vacate 
Order of September 1999.  Thereafter, in statements and 
hearing testimony, the veteran asserted that he had impaired 
vision in his right eye caused by overcompensation due to the 
now service-connected left eye disability.  

The veteran appeared at a personal hearing before the 
undersigned Board Member at the RO in December 1999.  At that 
time, he indicated that he developed decreased vision in his 
right eye because it was necessary for him to rely more on 
that eye due to the decreased vision in his left eye.  During 
the course of the hearing, the veteran did not make any 
assertions or otherwise claim that he had decreased vision in 
his right eye due to an undiagnosed illness.  In this regard, 
the Board observes that service connection may be granted for 
a disability shown to be proximately due to or the result of 
a service-connected disorder.  See 38 C.F.R. § 3.310 (1999).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disability that was either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In any event, the Board notes that the veteran appears to now 
claim a new theory as a basis for entitlement to service 
connection for a right eye disability which has not 
previously been addressed by the RO.  The Board further 
observes that it is unclear as to whether the veteran wishes 
to continue to pursue his claim for service connection on the 
theory that his decreased vision in the right eye is due to 
an undiagnosed illness.  Accordingly, the Board finds that 
additional procedural development is necessary in order to 
properly adjudicate the veteran's claim.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is REMANDED for the following action:  

1.  The RO should contact the veteran in 
order to determine if he intends to 
pursue his claim for service connection 
for a right eye disability on the theory 
that it is due to an undiagnosed illness.  
If the veteran does not wish to continue 
to pursue is claim on the basis of 
incurrence due to an undiagnosed illness, 
a written statement to that effect should 
be associated with the claims file.  

2.  If the veteran has expressed his 
intention to continue to pursue his claim 
for service connection on the theory that 
his claimed right eye disability was 
incurred as due to an undiagnosed illness 
and on a theory of secondary service 
connection, the RO should adjudicate the 
issue of entitlement to service 
connection under both theories.  
Otherwise, only the issue of service 
connection for a right eye disorder, 
claimed as secondary to a service-
connected left eye disability should be 
adjudicated.  Thereafter, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
containing a summary of the relevant 
statutes and regulations.  If the 
determination remains unfavorable to the 
veteran, he should be afforded the 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




